    Case 2:19-cv-00137-LGW-BWC Document 26 Filed 01/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION


    FREDDY L. WAMBACH,

                 Plaintiff,                                     CIVIL ACTION NO.: 2:19-cv-137

          v.

    ROBERT HOYT, et al.,

                 Defendant.


                                               ORDER

         This matter is before the Court on Defendants’ Motion to Dismiss. Doc. 24. A motion to

dismiss is dispositive in nature, meaning granting a motion to dismiss could result in the

dismissal of individual claims or an entire action. Consequently, the Court is reluctant to rule on

the Motion to Dismiss without providing Plaintiff an opportunity to respond or advising Plaintiff

of the consequences for failing to respond. 1

         Accordingly, the Court ORDERS Plaintiff to file a response either opposing or

indicating his lack of opposition to these Defendants’ Motion to Dismiss within 14 days of the

date of this Order. If Plaintiff fails to file a timely response, the Court will presume Plaintiff

does not oppose the Motion and may dismiss individual claims or the entire action.

See Local R. 7.5 (“Failure to respond . . . shall indicate that there is no opposition to a motion.”).

To ensure Plaintiff’s response is made with fair notice of the requirements of the Federal Rules


1
         Granting a motion to dismiss without affording a plaintiff either notice or an opportunity to be
heard is disfavored. Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336–37 (11th Cir. 2011); see also Neitzke
v. Williams, 490 U.S. 319, 329–30 (1989) (A notice of a motion to dismiss “alert[s plaintiff] to the legal
theory underlying the defendant’s challenge” and enables him to meaningfully respond “by opposing the
motion to dismiss on legal grounds or by clarifying his factual allegations so as to conform with the
requirements of a valid legal cause of action.”).
  Case 2:19-cv-00137-LGW-BWC Document 26 Filed 01/27/21 Page 2 of 2




of Civil Procedure regarding motions to dismiss generally, the Court DIRECTS the Clerk of

Court to provide a copy of Federal Rules of Civil Procedure 12 and 41 when serving this Order

upon Plaintiff.

       In addition, the Court directed the United States Marshals Service to personally serve

Defendant Taylor within 30 days of the January 22, 2021 Order. Doc. 21. Just three days later,

on January 25, 2021, Defendant Taylor’s Waiver of Service was filed, though it is dated January

6, 2021. Doc. 23. Defendant Taylor moves for dismissal, along with the other three Defendants.

Doc. 24. Thus, the Court VACATES its January 22, 2021 Order. The United States Marshals

Service need not personally serve Defendant Taylor.

       SO ORDERED, this 27th day of January, 2021.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
